 In the Matter Of INTERNATIONAL HARVESTER COMPANY, DAVENPORT,IOWA TRUCK BRANCHandINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,LOCAL UNION No. 388, AFFILIATED WITH THE A. F. OF L.Case No. R4700.-Decided July 15, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Robert R. RissmanandMr. Clyde F. Waers,for the Board.Mr. C. E. Cheney,of Davenport, Iowa, andMr. R. A. Robinson,of Chicago, Ill., for the Company.Mr. Earl P. Hogan,of Rock Island, Ill., for the Union.Miss Marcia Hertzirnark,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 28, 1941, International Association of Machinists, LocalUnion No. 388, herein called the Union, filed with the RegionalDirector for the Eighteenth Region (Minneapolis, Minnesota) apetition, and on June 13, 1941, an amended petition, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of International Harvester Company, Davenport,Iowa Truck Branch, herein called the Company, engaged in the saleand service of motor trucks and the sale of motor-truck parts atDavenport, Iowa, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On June 13, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On June 11, 1941, the Company, the Union, the RegionalDirector, and a field examiner for the Board entered into a "STIPU-LATION FOR CERTIFICATION UPON CONSENT ELEC-TION."33 N. L. R. B., No. 84.457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation, an election by secret ballot was con-ducted on June 18, 1941, under the direction and supervision of theRegional Director among all mechanics, helpers, apprentices, assem-bling and handling helpers, and parts-department helpers, employedat the Davenport branch of the Company, excluding supervisory andclericalworkers, to determine whether or not they desired to berepresented by the Union.On June 23, 1941, the Regional Directorissued and duly served upon the parties his Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list______________________________________16Total ballots cast___________________________________________15Total ballots challenged_____________________________________0Total blank ballots------------------------------------------0Total void ballots-------------------------------------------0Total valid votes cast-----------------------------------------15Votes cast for International Association of Machinists, LocalUnion No. 388--------------------------------------------11Votes cast against International Association of Machinists,Local Union No. 388--------------------------------------4Upon, the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of International Harvester Company, Daven-port, Iowa Truck Branch, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.Allmechanics, helpers, apprentices, assembling and handlinghelpers, and parts-department helpers employed at the DavenportTruck Branch of the Company, exclusive of supervisory and clericalworkers, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.International Association of Machinists, Local Union No. 388,affiliatedwith the A. F. of L., has been designated and selected by amajority of the employees in the above unit as their representative forthe purposes of collective bargaining and is the exclusive representativeof all the employees in said unit within the meaning of Section 9 (a)of the National Labor Relations Act. INTERNATIONAL HARVESTER COMPANY459CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HERESY cExTiFIED that International Association of Machinists,Local Union No. 388, affiliated with the A. F. of L., has been designatedand selected by a majority of the mechanics, helpers, apprentices,assembling and handling helpers, and parts-department helpers at theDavenport Truck Branch of the Company, excluding supervisory andclerical workers, as their representative for the purposes of collectivebargaining, and that pursuant to the provisions of Section 9 (a) ofthe Act, International Association of Machinists, Local Union No. 388,affiliatedwith the A. F. of L., is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.